Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Feb. 3, 2021 has been entered.
Status of Claims
Claims 1-20 remain pending
Terminal Disclaimer
The terminal disclaimer filed on Feb. 3, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,105,989 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, line 3 (also claim 20, line 3) the recitation of a “non-porous annular shear layer” is confusing, to the extent that the layer is additionally recited as including other elements (see claim 1, lines 6, 7; claim 20, lines 8-9) which would necessarily occupy space in the layer, with the result that the layer includes at least the openings necessary to accommodate the annular elements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-15, 17, 18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rhyne et al. (US 7,013,939, of record) in view of Pratt (US 1,349,914, of record). Initially, Rhyne et al. teaches that it is well known to provide a non-pneumatic tire and wheel structure (100) with a compliant band (110) and tread (105), the structure having a radial direction, axial direction and a circumference, including a non-porous elastomer (e.g. polyurethane) and a plurality of locally discrete the compliant band having within it a shear layer (130, col. 9, line 49) which contains plurality of reinforcement elements, the reinforcement elements taught to be provided in more than one row (col. 9, lines 64-65) and fully contained and enclosed within itself (i.e., the shear layer does not extend beyond its envelope, a tread (105) attached to the shear layer at a radially outward-most location, wherein the shear layer has a generally rectangular profile in cross section (e.g., the view in figure 3), the wheel structure additionally including tension-distributing spokes (150) extending in an axial direction and a radial direction inwardly from the shear band to a radially inward location where a mounting band (160) is provided. 
The reference to Rhyne et al., while teaching a plurality of elements, which may anticipatorily occupy more than one row, does not teach that the elements are interlaced as specifically defined by applicant, and provided such that a volume fraction of the reinforcing elements is greater than the volume fraction of the elastomeric material in the shear layer, the positioning of the elements in the rows forming both radial and axial diamond shapes between centers of the elements, in both horizontal and vertical directions, the elements of the respective rows in either an axial or radial direction having diameters, and, as illustrated, being separated from each other by a distance in the range of ½ to 1/10 the diameter of the respective reinforcement element, the arrangement of the elements in the annular shear layer having a consistent thickness over the central portion thereof, wherein along a radial direction, alternating rows extend the axial width of the layer.
Pratt teaches a tire and wheel (e.g. remaining structure formed by rim 10) structure having a radial direction, axial direction and a circumference, including a elastomer (rubber) and a plurality of locally discrete reinforcement elements (18) deployed in plural interlaced rows enclosed in the elastomer (internal material 19), 
As specifically regards the volume fraction of the reinforcing elements being greater than the volume fraction of the elastomer in the shear layer, while the modifying reference to Pratt appears to illustrate this feature, the reference does not explicitly state this condition. To the extent that Pratt illustrates the volume fraction of the reinforcing elements being greater than the volume fraction of the elastomer in the shear layer, it would have been obvious to one of ordinary skill in the art at the time of 
Additionally and/or alternatively, to the extent that the Rhyne et al. reference initially teaches a particular density of reinforcing elements, to adjust the density to either a greater or lesser value constitutes an adjustment or optimization of an initially taught condition (i.e., that the reinforcing elements are provided at a particular density). To increase the density of the elements, for example to provide more reinforcement would reasonably be seen as an optimization step which delivers a predictable outcome – in this case an increased number of reinforcing elements reasonably delivering more reinforcement.
As regards the spacing of the reinforcement elements as being approximately ¼ the element diameter (see claims 4, 6, 13), the references as combined above do not clearly or positively teach that the spacing is ¼ the diameter (or “about ¼ the diameter”), however an optimization by adjustment of the spacing of elements in an interlaced arrangement, where the plurality of elements are already provided in an interlaced non-equilateral diamond configuration for the purpose of adjusting the density of the reinforcement elements and thus the amount of reinforcement per volume of the shear band would constitute an optimization of an already taught characteristic, which is understood to be within the skill level of the ordinary practitioner, in order to achieve a desired level of reinforcement for the amount of material employed in the shear band, or the density of the reinforcement elements, and/or the overall strength-to-weight ratio of the band. As such, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the spacing between elements of rows which are adjacent or non-adjacent as being ¼ the diameter (or “about ¼ the diameter”) for the purpose of adjusting the density of the reinforcement elements and thus the amount of reinforcement per volume of the shear band in order to achieve a desired level of reinforcement for the amount of material employed in the shear band, or 
As regards the ratio of the overall diameter of the shear band as compared to that of the reinforcement elements (see claim 7), the reference to Pratt does not specifically teach a ratio of the nominal diameter of the reinforcing elements to the diameter of the shear band itself as being in the range of 1/200 to 1/1000. Initially the reinforcement elements taught by the base reference to Rhyne et al., while not specifically scaled, are illustrated as being of substantially small diameter as compared to a cross section of the shear band, but provides no reference as to the shear band diameter. An optimization of the ratio of the reinforcement elements' respective diameters to the nominal diameter of the shear band, particularly where the general condition (i.e. the diameter of the reinforcement elements being substantially small as compared to a cross section of the shear band) is already taught, is understood to be within the skill of the ordinary practitioner to optimize the ratio to be between about 1/200 and 1/1000, for example by the choice of the reinforcement element size, for the purpose of achieving a desired strength-to-weight ratio and/or for the purpose of using a commonly available stock size of material diameter for the reinforcement elements.

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rhyne in view of Pratt and Cottrell (US 2001/0001971, of record). The reference to Rhyne as modified by Pratt is discussed above and while teaching that the reinforcements can be chosen from a selection of materials (see the base reference to Rhyne, col. 10, lines 7-10), fails to specifically teach that the reinforcement elements constitute composites impregnated with a thermoset resin. Cottrell teaches that it is quite well known in the making of reinforcement elements in a tire to use a reinforcement of carbon or aramid fibers, plural elements of which, in combination with a thermosetting resin, form a composite, the composite being explicitly taught as a viable and known substitution for cord or fiber reinforcements (see, at least, ¶0040). As such, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the reinforcement elements taught by Rhyne as modified by Pratt as being composites impregnated with a thermoset resin such as .
Allowable Subject Matter
Claim 19, as understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. As regards the limitation “non-porous annular shear layer”, the examiner notes that the presence of the reinforcing elements would necessarily occupy spaces in the layer, to the extent that the meaning of “non-porous” is not clear in this context. In an attempt to gain further understanding of applicant’s intended meaning for this term, the examiner turns to the specification of the application as filed, however the terms “porous” or “non-porous” do not appear to be present, and as such, this characteristic is not apparently mentioned with respect to the invention. As such, the scope of protection desired for this term and its meaning in the context of the instant application cannot be ascertained.
As regards the double patenting issue, applicant’s previous response, while mentioning the rejection and asserting some conditional corrective action, (but not actually taking any action to correct the condition), positively failed to either: (a) traverse the Double Patenting rejection set forth in the previous office action, or (b) explicitly make or address any correction of, or to, the noted Double Patenting condition identified in the office action. A traversal would constitute an argument submitted by applicant explaining how the Double Patenting rejection was not correct, or how the condition does not pertain.  A correction to the condition would reasonably constitute a timely filing of a terminal disclaimer or an amendment to the claims which overcomes the rejection with an identification of how the condition has been overcome or does not pertain. To the extent that applicant has now successfully filed a Terminal Disclaimer, the Double Patenting rejections set forth previously are moot and are now resultantly withdrawn.
As regards the application of the reference to Pratt, applicant’s comments are noted, but the unsupported conclusions “more likely discloses…” are speculative and not actually supported by a showing of fact. Further, note that the external layer of elastomer 19 is a separate layer wholly distinct from the elastomeric material present in Pratt’s shear layer which is contained within (page 2, lines 81-98) and cannot reasonably be read as contributing to the volume of the shear layer configuration since it is explicitly disclosed as being a different layer (“Then an outer coating or layer of rubber as at 19 is laid on the partially formed tire so as to inclose the top and sides thereof”). To this extent, attempting to assert that the later-added layer which covers the top and sides of the shear layer somehow is also part of the identified shear layer appears counter to the teaching of the Pratt reference absent any supporting evidence. 

Conclusion
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for 

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
								
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616